DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The supplemental amendment filed 1/19/2021 has been received and entered. Accordingly, claim 24 is canceled.
In view of the amendment filed 1/19/2021, the rejection of claim 24 under 35 U.S.C. 102 (a)(1) is now moot.
Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Chen et al. (US 2010/0207033, hereinafter Chen; filed Sep. 3, 2009) teaches a method for making an apparatus suitable for detecting X-ray (Figs. 1 and 12: 10), the method comprising: bonding a chip (26) to a first substrate (combination of layers in Fig. 12, excluding 86, 92, and 94), wherein the first substrate comprises a plurality of electric contacts (52) and a plurality of vias (58) connecting the electric contacts to a surface of the first substrate, wherein each of the chips comprises an X-ray absorption layer comprising a first electrode (84) and a second electrode (68), wherein the chip is bonded to the first substrate comprising: namely, filling gaps between the chips with an electrically insulating material, wherein the first electrode of each of the chips remains exposed; electrically connecting the first electrodes of each of the chips with an electrically conductive layer; bonding the first substrate to a second substrate such that the vias are electrically connected to contacts pads of the second substrate.
Regarding claim 8, Chen teaches a method for making an apparatus suitable for detecting x-ray, the method comprising:  bonding a chip (Fig. 12: 26) to a first substrate (combination of layers in Fig. 12, excluding 86, 92, and 94), wherein the first substrate comprises a plurality of electric contacts (52) and a plurality of vias (58) connecting the electric contacts to a surface of the first substrate, wherein each of the chips comprises an x-ray absorption layer comprising a first electrode (84) and a second electrode (68), wherein the chip is bonded to the first substrate such that the second electrode (68) of the chip is electrically connected to at least one of the electrical contacts (52);  	Lee et al. (US 2016/0103234, hereinafter Lee; filed Jul. 24, 2015) teaches an x-ray detector (Fig. 1) comprising a plurality of chips (12) bonded to a substrate (130). Kammerer et al. (US 2011/0226951, hereinafter Kammerer; filed Mar. 14, 2011) teaches an x-ray detection apparatus wherein the signals must be routed through the substrate layer to readout electronics [0004], however does not teach an electronic layer within the substrate itself. 	The prior art of record does not disclose or reasonably suggest, along with the other claim limitations, a method for making an apparatus suitable for detecting x-ray, the method comprising: bonding a plurality of chips to a first substrate, wherein the first substrate comprises a plurality of electric contacts and a plurality of vias connecting the electric contacts to a surface of the first substrate, wherein each of the chips comprises an x-ray absorption layer comprising a first electrode and a second electrode, and wherein the plurality of chips are comprising: namely, wherein the first substrate comprises an electronic layer with an electronic system configured to process or interpret signals generated by x-ray photons incident on the x-ray absorption layer; dicing the chips and the first substrate into a plurality of detector chips; each detector chip comprising a portion of the x-ray absorption layer and a portion of the electronic layer; bonding the plurality of detector chips to an interposer substrate such that the bias are electrically connected to contact pads of the interposer substrate; attaching the interposer substrate to a printed circuit board.	
Claims 2-7 and 9 would be allowable due to dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABRA FEIN whose telephone number is (571)272-0552.  The examiner can normally be reached on 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/A.S.F/Examiner, Art Unit 2884